DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Oiwa et al. (2018/0079097), hereafter Oiwa, in view of Chilcott et al. (2013/0152750), hereafter Chilcott and Elliott et al. (4,604,934), hereafter Elliott.
Regarding claim 1, Oiwa teaches an apparatus for processing flat objects substantially as claimed except for limitations in bolded texts comprising a transport system with several rotatably mounted conveyor rollers 21, with which the flat objects are transportable in the direction of transport, and a plurality of releasably mounted tool modules (7A, 7B), 
a) which comprises a casing (75, 76, 77);
b) which is releasably coupled to only one drive shaft 35 or to a lower and an upper rotatably mounted drive shaft;
c) which is supported displaceable along the only one drive shaft 35 or the lower and the upper drive shaft; and 
d) which is equipped with two tool parts (71, 72) that are mounted in the casing and that are arranged for interacting with one another for processing the flat objects, of which tool parts at least one is drivable by the lower or the upper drive shaft; 
wherein each tool module of the plurality of releasably mounted tool modules (7A, 7B)  is supported on a respective tool carrier 752 of a plurality of tool carriers which individually is displaceable by means of a rotatably mounted setting shaft 753 in parallel to the only one drive shaft or in parallel to the lower and the upper drive shafts, and 
wherein each tool carrier of the plurality of tool carriers has at least one holding element  which serves for releasably holding the respective tool module of the plurality of releasably mounted tool modules.
See Figs. 1, 2, 3, 49 and 51.
Oiwa does not teach each tool module (7A, 7B) being carried by a respective tool carrier which is displaced by a rotating shaft and each tool module being releasably connected to the tool carrier by a holding element.
Chilcott teaches an apparatus for processing a flat object comprising a tool module 930 releasably supported on a tool carrier (100, 920) by a holding element (tongue 120 on the carrier and groove on the tool module) for quickly installing or uninstalling the tool module.  See Figs. 1, 9, and 10.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the tool carrier and the tool module in Oiwa a holding element as taught by Chilcott for quickly installing or uninstalling the tool module.
Oiwa teach the tool carrier 752 moving the tool module by a rotating threaded tube 750 on a thread shaft 753.  See Fig. 51. Oiwa does not teach the threaded shaft 753 rotatable.
Elliott teaches an apparatus for processing a flat object comprising a tool module 54 supported on a tool carrier 124 which is displaceable by means of a rotatably mounted setting shaft 120 in parallel to lower and upper shafts 26.  See Fig. 1.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to modify the apparatus in Oiwa such that the threaded shaft 753 is rotatable as taught by Elliott for moving the module instead of each module having its own motor 756 for reducing the number of motors in the apparatus which helps operators to do maintenance on the apparatus easily.
Regarding claim 2, the tool carrier 75 having a slide part (755, 756) is best seen in Fig. 3 in Oiwa.
Regarding claim 3, a mechanical holding 39 is best seen in Fig. 12 in Oiwa.
Regarding claim 4, a lower module 75 and an upper module 75 are best seen in Fig. 3 in Oiwa.
Regarding claim 7, the rotary blades (71, 72) are best seen in Fig. 3 in Oiwa.
Regarding claim 10, the tool module connected to the drive shaft and a setting shaft is best seen in Fig. 51 in Oiwa and Fig. 1 in Elliot.
Regarding claim 11, the drive shaft 35 removably connected to a bearing plate is best seen in Fig. 49 in Oiwa.
Regarding claim 12, the drive shaft 35 connected to a belt (on left and right frames (31, 32) is best seen in Fig. 49 in Oiwa.
Regarding claim 13, a setting shaft 753 is best seen in Fig. 51 in Oiwa. A setting shaft 120 is best seen in Fig. 1 in Elliot.
Regarding claim 14, a plurality of processing stages (3A, 4A, 5A) are best seen in Fig. 1 in Oiwa.
Regarding claim 15, a control unit 6 is best seen in Fig. 1 in Oiwa. 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Oiwa et al. (2018/0079097), hereafter Oiwa, in view of Elliot et al. (4,604,934), hereinafter Elliot (4,604,934)f as applied to claims 1 and 4 above, and further in view of Endo et al. (2015/0273720).
Oiwa teaches the invention substantially as claimed except for the lower module and the upper module each having a roller for nipping a workpiece during a cutting or scoring process.
Endo teaches an apparatus comprising a lower module and an upper module each having a roller (22, 24) for holding a workpiece during a cutting or scoring process.  See Fig. 11.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the upper module and the lower module in Oiwa a roller as taught by Endo for holding a workpiece during a cutting or scoring process.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oiwa et al. (2018/0079097), hereafter Oiwa, in view of Elliot et al. (4,604,934), hereinafter Elliot (4,604,934)f as applied to claim 1 above, and further in view of Adami (8,342,068).
The modified apparatus in Oiwa teaches the invention substantially as claimed except for the tool carriers being positioned below the tool module.
Adami teaches an apparatus for processing a flat object comprising a tool module (7A, B) supported on a tool carrier (21A, B) which is positioned below the tool module.  See Fig. 1.
To position the tool carrier above (taught by Oiwa) or below (taught by Adami) the tool module is art equivalent known in the art.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to position the tool carriers in Oiwa below the tool modules since it has been held that substituting equivalents known for the same purpose is obvious to one skilled in the art.  See MPEP. 2144.06.
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection.  Chilcott reference is introduced to teach the tool module and the tool carrier being releasably connected by a holding element as explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H NGUYEN/Examiner, Art Unit 3724